PER CURIAM.
The petition for writ of habeas corpus is denied.
Petitioner is warned that any future pleadings determined by this court to be frivolous or successive may result in the imposition of sanctions against him, including a prohibition against any future pro se filings seeking to reinstate his appeal in case number 1D03-0401 and a referral to the Florida Department of Corrections for disciplinary procedures pursuant to the rules of the- Department as- provided in section 944.279, Florida Statutes (2015). See Fla. R. App. P. 9.410.
RAY, BILBREY, and JAY, JJ., concur.